DETAILED ACTION
	This Office Action is to promote completeness of the record by specifically pointing out that all references in the IDS dated Jul 10, 2020 have been considered. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Information Disclosure Statement
	The information disclosure statement(s) filed Jul 10, 2020 is/are acknowledged. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.
The examiner is resubmitting the signed IDS from Jul 10, 2020 (corresponding to the 1449 Doc dated Jan 28, 2022) to promote clarity of the record and specifically point out that all references had been considered. 


Allowable Subject Matter
Claim(s) 1-20 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
The closest prior art is deemed to be Kazoe et al (WO 2017/069256, already of record). Kazoe teaches a base and a bonding member and protrusions that demarcate the height of a flow passage. Kazoe does not teach the bonding member having a buried region disposed in a groove in a base, the base having support posts embedded in the bonding member. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the feature that defines over the art is the bonding member having a buried region disposed in a groove in a base, the base having support posts embedded in the bonding member that define the height of the flow passage formed between the bonding member and the base. 
The apparatus of Claim 15, for the same reasons as Claim 1. 
The method of Claim 18, where the feature that defines over the art is the use of two molds, where the first mold is used to form a base of the microfluidic  the device comprising support posts and the second mold is used alongside the base of the microfluidic device to form a bonding member using an elastomeric resin such that the support posts become embedded in the elastomeric resin bonding member.
The method of Claim 20, for the same reasons as Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571)272-6871. The examiner can normally be reached on Mon-Fri, 9am - 3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-71297129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798